Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Declaration
The declaration under 37 CFR 1.132 filed September 15, 2021, is insufficient to overcome the rejection of all claims based upon Postupack as set forth in the last Office action because:  the declaration provides data showing that Postupack may not always read on the claims. However, that is expected in an overlapping ranges situation. The declaration does not provide evidence showing that Postupack is incapable of meeting the claimed limitations, or that the product of Postupack will never exhibit a thickness range that fully falls within the claimed range. Therefore, the declaration is not persuasive and does not overcome the applied prior art. 

/MEGHA M GAITONDE/            Primary Examiner, Art Unit 1781